Citation Nr: 0513187	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-15 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right hand, with degenerative 
changes, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Washington, 
D.C. Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied an 
increase above a 10 percent rating for residuals of a shell 
fragment wound to the right hand, with degenerative changes.

In 2003, the veteran withdrew an appeal for an evaluation 
greater than 50 percent for bilateral foot callosities, and 
the Board therefore dismissed that appeal.

In June 2003, the veteran filed a claim for a total 
disability rating based on individual unemployability.  The 
RO has not yet adjudicated that claim, and it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The current residual manifestations of a shell fragment 
wound to the veteran's right hand include degenerative 
changes, pain, weakness, and no more than moderate limitation 
of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right hand, with 
degenerative changes, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5003, 
5225, 5228, 5229, 5309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In October 2003, the Board remanded the 
case for the RO to provide the veteran with notices 
fulfilling the above requirements.  The VA Appeals Management 
Center (AMC) issued such a notice in May 2004.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant has had VA 
examinations that addressed the condition of his right hand.  
The most recent examinations were in 2002 and 2004.  In June 
2003, the veteran had a hearing before the undersigned 
Veterans Law Judge at the Board's offices in Washington, D.C.  
In the May 2004 letter, VA asked the veteran to advise VA if 
there were any other information or evidence he considered 
relevant to his claim, and notified him that he needed to 
submit all evidence in his possession.  In the May 2004 
letter, a July 2002 statement of the case, the October 2003 
Board remand, and a January 2005 supplemental statements of 
the case, VA advised the veteran what evidence VA had 
requested, and what evidence VA had received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled. 

Fourth, the appellant was not prejudiced by VA's issuance of 
the May 2004 VCAA letter after the initial adverse rating 
decision of April 2002.  The United States Court of Appeal 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in October 2003.  
The RO provided the required notice in May 2004.  The lack of 
full notice prior to the initial decision is corrected.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Increased Rating for Right Hand Disability

In 1956, the veteran claimed and was awarded service 
connection for residuals of a shrapnel wound to his right 
hand that he sustained during service in Korea in 1951.  He 
is seeking a rating in excess of the 10 percent rating 
currently assigned.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Service medical records reflect that in April 1951, while in 
combat near San Song-ni, in the Democratic Peoples Republic 
of Korea the veteran sustained a penetrating shrapnel wound 
of the right hand, and a compound, comminuted fracture of the 
second metacarpus.  There was no artery or nerve involvement.  
A cast was applied.  On follow-up several weeks later, the 
fracture was found to be healing satisfactorily.  About six 
weeks after the injury, the area of the fracture was in good 
position, it was nontender, and there was good range of 
motion in all joints.  The right hand injury was not 
mentioned in the report of the veteran's May 1953 separation 
examination.

At an April 1956 VA examination the veteran reported a 
history of right hand swelling.  Physical examination 
revealed a tiny, barely visible, 1/8 of an inch in diameter 
scar at the dorsum of the right hand.  Grip strength and 
right hand function were normal without evidence of swelling.  
X-ray revealed a minimal irregularity of the cortex of the 
shaft of the second metacarpal.  There was an irregularity at 
the medial border of the platform bone with what appeared to 
be a small fragment in the area which was the apparent site 
of prior trauma.
 
Thereafter there is very little documentation of the 
condition of the veteran's right hand for several decades 
following service.   On VA examination in November 1979, the 
veteran reported swelling in his right hand, but no 
interference with grip.  Physical examination was negative 
for evidence of a hand injury.

The claims file contains records of VA outpatient treatment 
of the veteran in 1998 to 2004 for several conditions, 
including right hand symptoms.  Treatments notes through 
those years reflect that he was prescribed analgesic ointment 
for use on his hands and other joints.  In March 1998, the 
veteran reported exacerbation of pain, numbness, and tingling 
in his right hand.  He had an MRI of the cervical spine, 
which revealed degenerative changes.  In October 1999, he was 
seen for pain in his back, lower extremities, and upper 
extremities, including his hands.  The examiner noted 
tenderness over the second to fourth metacarpophalangeal 
joints of the right hand.  In November 1999, he reported pain 
in the right hand, with fluid coming out of the hand.  An 
examiner noted a one millimeter scar on the dorsum of the 
right hand.

X-rays of the veteran's right hand taken at a private 
facility in March 1999 showed minimal degenerative changes 
about the distal interphalangeal (DIP) joints diffusely.

VA outpatient treatment notes from May 2000 indicate that 
there was no swelling or tenderness of the hands.  In 
September 2000, slight degenerative changes of the hands were 
noted.  There was no active synovitis, tenderness, warmth, or 
erythema.  The hands had excellent range of motion and 
strength.  

In 2001, the veteran was seen at a private orthopedic 
practice for problems with his hands and feet.  In April 
2001, he reported pain in his right hand, going up to his 
elbow.  He indicated that he had intermittent right hand pain 
and swelling, and a history of drainage.  On examination, 
there was some active restricted motion of the right hand.  
There was no swelling present, nor any frank neurologic 
deficit.  X-rays showed no fracture or dislocation.  There 
was evidence of some wasting in the region of the first 
dorsal interosseus.  Digital abduction and adduction were 
intact.  

In June 2001, the veteran reported persistent dysesthesias in 
his hands, especially the right.  On examination, the veteran 
had full range of motion of the first and second digits of 
the right hand.  The veteran continued to report pain in his 
right hand, and sometimes in his right arm and shoulder, on 
other outpatient visits in 2001.

In March 2002, the veteran wrote that his right hand had 
constant swelling, had fluid, and required him to pry his 
hand open at times.  He stated that he did not have the 
strength to open his hand on his own or to make a fist.  He 
indicated that pain in his right hand radiated to his 
shoulder.

On VA examination in April 2002, the veteran reported 
swelling, weakness, and pain in his right hand.  On 
examination of the right hand, there was no tenderness to 
palpation.  Light touch sensation was intact, and there was 
no swelling.  The veteran could not quite touch the tips of 
the thumb or fingers to the palm.  The examiner noted poor 
grip strength that appeared to be at least partly voluntary.  
The veteran stated that it caused pain to try to grip.  The 
examiner noted that the veteran used his right hand to close 
a door without difficulty.  There was no evidence of pain, 
fatigability, decreased endurance, or incoordination.  The 
examiner stated that the right hand was normal in appearance, 
but that some deficiency in function was noted.  X-rays 
showed no present fracture, dislocation, or bone destruction.

An EMG study of the right arm and hand performed in July 2002 
showed normal function of the ulnar nerve, and evidence of 
denervation in the muscles supplied by the right C6 nerve 
root.  

On a VA neurological consultation in May 2003, the veteran 
was found to have right C6 radiculopathy, and local right 
hand pain secondary to a fragment wound.  A May 2003 
electromyography revealed mildly abnormal findings which were 
suggestive of radiculopathy.  There was no evidence of a 
superimposed focal median or radial nerve lesion.  The ulnar 
nerve was normal, although subclinical ulnar neuropathy could 
not be ruled out.

In the June 2003 hearing, the veteran indicated that he is 
right handed.  He reported that he had constant, sharp pain 
in his right hand, particularly along the thumb and knuckles.  
He stated that the hand had constant swelling and constant 
numbness.  He reported that a year and half earlier, the 
swelling had been joined by redness, a breaking open of the 
skin, and drainage of fluid from the opening.  The veteran 
stated that, because of pain, it was sometimes very difficult 
to make a fist with his hand.  He stated that he could not 
make a complete fist.  He reported that he could not shake 
hands with his right hand, because of pain.  He reported that 
picking up and holding objects was difficult, and that he had 
to do many tasks with his left hand.  He reported that the 
symptoms in his right hand had been particularly bad in 
January 2003 through March 2003.  He related that during that 
period he had been forced to use his left hand to sign his 
name, and that, on one occasion, his right hand was too weak 
to turn the key to start his vehicle.

A March 2004 VA physical therapist noted x-ray evidence of 
cervical spondylosis at C3-4 through C6-7 with bilateral 
foraminal stenosis but no evidence of cord compression or 
intramedullary lesion.

On VA examination in September 2004, the veteran reported 
constant pain and swelling in his right hand.  He stated that 
he had difficulty using his right index finger.  He related 
that the pain and decreased function in his right hand had 
made it difficult for him to get security guard jobs that 
required using weapons.  On examination, the veteran had full 
strength in all muscle groups.  The examiner noted some scar 
tissue on the dorsum of the right hand, and mild tenderness 
of the right radial part of the hand.  The impression was 
right hand pain and decreased function of the right index 
finger, most likely related to the old injury from the shell 
fragment.

The RO has described the veteran's service-connected right 
hand disability as residuals of a right hand injury, with 
degenerative changes.  The RO evaluated the disability as 
comparable to ankylosis of the index finger, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225.  Under that Diagnostic Code, 
10 percent is the only rating provided, although a note 
indicates that an additional evaluation can be considered for 
interference with overall function of the hand.  The 
veteran's right index finger has some limitation of function, 
but the finger is not ankylosed.  The limitation of function 
in the index finger and other parts of the hands that has 
been shown does not exceed the expectation limitation due to 
ankylosis of the index finger.  Thus, the evidence does not 
support a rating in excess of 10 percent based on Diagnostic 
Code 5225.

The shrapnel wound in service involved injury to muscle as 
well as bone.  Private outpatient treatment notes from 2001 
mention evidence of wasting at the first dorsal interosseus 
muscle.  The rating schedule provides criteria at 38 C.F.R. 
§ 4.73 for evaluating muscle injuries, with ratings for 
injuries of each of 23 muscle groups.  With regard to rating 
hand muscle injuries, the schedule provides the following 
note:

The hand is so compact a structure that 
isolated muscle injuries are rare, being 
nearly always complicated with injuries 
of bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent.

38 C.F.R. § 4.73, Diagnostic Code 5309.

Degenerative changes, similarly, are evaluated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The veteran reports limitation of motion in his right 
hand.  Some medical examinations have shown some slight 
limitation of motion, such as the thumb and fingertips not 
quite touching the palm.  To warrant a compensable rating, a 
thumb on the dominant hand must be limited to one inch from 
the fingers; and an index or long finger must be limited to 
one inch from the proximal crease of the palm.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5228, 5229.  The limitation 
demonstrated here does not meet these criteria.  If two or 
more digits on the same hand have limitation of motion, VA 
must assign the evaluation that best represents the overall 
disability.  38 C.F.R. § 4.71a.  In this case, the slight 
limitation of motion, even if affecting the thumb and the 
other four fingers, does not approach ankylosis, and does not 
warrant a rating in excess of the minimum rating of 10 
percent.

While the veteran reports pain and weakness of the right 
hand, examinations have not shown evidence of pain and 
weakness to a degree equivalent to a compensable limitation 
of motion of the thumb and fingers.  Studies have not shown 
that the shrapnel wound has produced any neurological 
disorder in the veteran's right hand.  With all 
manifestations considered, then, the veteran's right hand 
disability does not meet the criteria under any Diagnostic 
Codes for a rating in excess of 10 percent.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalization for his right hand disability.  The veteran 
reports that his right hand impairment makes him unable to 
use weapons, and therefore unable to perform security guard 
positions that he has held in the past.  Nonetheless, the 
right handed impairment has not been shown to markedly 
interfere with his potential for all forms of substantially 
gainful employment.  The Board finds that there are no 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right hand, with 
degenerative changes, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


